The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 05/19/2021.
4.	Claims 1-3, 5-6, 8-14, and 18-20 are currently pending.
5.	Claims 1, 3, 5-6, 11, 14, and 20 have been amended.
6.	Claims 4, 7, and 15-17 have been cancelled.

Continued Examination Under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
 
Information Disclosure Statement
8.	It is noted that burying any prior art that may be relevant in a long list of prior art references may be deemed to violate the required standard of candor and fair dealing with the Patent Office. See Penn Yan Boats, Inc., v. Sea Lark Boats, Inc., 175 USPQ 260, affd, 178 USPQ 577, cert. denied 414 U.S. 874 (1974). In the instant application, it appears that this firm merely compiles a list of all references and Office Actions ever cited or written in any application filed by the instant assignee regardless of any relevance. As such, each IDS has been placed in the application file, but the information referred to therein has not been considered.

Claim interpretation
9. 	The limitation “a decomposition product of the metal CVD precursor/source” of claims 5 and 14, respectively, have been interpreted to be any combination of elements into which the metal CVD source could possibly decompose (i.e. AI(CH3)3 into CH3, Al, H2, etc.).

Claim Rejections - 35 USC § 103
10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.	Claims 1-2, 5-6, 8, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faguet (US 2007/0116888) in view of in view of Rahtu et al (US 2007/0148350) and Guha et al (US 8,784,676).
Regarding claim 1:
	Faguet teaches a system (deposition system, 1) for treating a reaction chamber (region within processing chamber, 10) [fig 1 & 0027], the system (1) comprising: a deposition reactor (processing chamber, 10) comprising the reaction chamber (region within processing chamber 10) [fig 1 & 0027]; a metal halide source (second process gas material source, metal halide, of second material supply system 42) comprising a metal halide (metal halide) fluidly coupled to the deposition reactor (processing chamber, 10) [fig 1 & 0035, 0048]; a metal CVD source (first film precursor source of first material supply system 40) comprising a metal CVD precursor selected from the group consisting of one or more of organometallic compounds and aluminum CVD compounds (trimethylaluminum) fluidly coupled to the deposition reactor (processing chamber, 10) [fig 1 & 0035, 0061]; a treatment reactant source (reduction gas material source of first material supply system 40) comprising a treatment reactant chemistry 
	Faguet does not specifically teach the controller configured to: introduce the metal halide and introduce the metal CVD precursor to the reaction chamber to form a deposited doped metal carbide film overlying a substrate.
	Rahtu teaches introducing metal halide (metal halide is supplied 102) and introducing metal CVD precursor (second reactant is supplied 106 – wherein the second source chemical is a metal source chemical such as TMA) to the reaction chamber to form a deposited doped metal carbide film overlying a substrate (species is incorporated into the thin film – wherein the thin film is a metal carbide) [fig 1 & 0033, 0035, 0041, 0054].
Faguet and Rahtu are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the controller of Faguet to carry out the deposition process of Rahtu to deposit the desired film (metal carbide) with low impurity contents which can be used 
It is noted that the limitations “wherein residue buildup in the reaction chamber results from this step of introducing the metal halide and the metal CVD precursor” have not been given patentable weight because it simply expresses the intended result of a process step positively recited. Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Faguet modified by Rahtu does not specifically teach a controller configured to provide the treatment reactant chemistry from the treatment reactant source to the reaction space to transform, via densification, residue buildup in the reaction space into a densified residue; remove the substrate from the reaction chamber; and after the substrate is removed, introduce the treatment reactant chemistry to the reaction chamber to perform a reaction chamber treatment.
Guha teaches a controller (controller, 324) configured to provide the treatment reactant chemistry from the treatment reactant source (gas provided in step 120) to the reaction space to transform, via densification, residue buildup in the reaction space into a densified residue (converting the metal residue in a first state to a second state) [fig 1, 4 & col 4, lines 24-43 and col 5-6, lines 20-5]; remove the substrate from the reaction chamber (step 112) [fig 1 & col 5, lines 20-32]; and after the substrate is removed (step 112), introduce the treatment reactant chemistry to the reaction chamber to perform a reaction chamber treatment (conditioning the chamber in step 120) [fig 1 & col 5, lines 20-32].

Regarding claim 2:
	Faguet teaches a plasma source (plasma generation system) [fig 1 & 0034-0036]. 
The claim limitations “wherein the treatment reactant chemistry from the treatment reactant source is exposed to the plasma source to form one or more excited treatment reactant species” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Regarding claims 5-6:
Modified Faguet teaches the treatment reactant chemistry (reduction gas material source of first material supply system 40) comprises a material with a same 2) [Faguet – 0061].
Although taught by the cited prior art, and addressed above, the claim language “wherein the treatment reactant chemistry comprises a material with the same chemical formula as a decomposition product of the metal CVD precursor” and “wherein the decomposition product comprises a beta hydride elimination product of the metal CVD precursor” does not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 8:
Faguet teaches a carrier/purge gas source (purge gas material source of purge gas supply system 44), wherein the metal halide source (second process gas material source, metal halide, of second material supply system 42), the metal CVD source (first film precursor source of first material supply system 40), and the treatment reactant source (reduction gas material source of first material supply system 40) are separate from the carrier/purge gas source (purge gas material source of purge gas supply system 44) [fig 1 & 0031, 0035, 0061, 0078].
Regarding claim 10:
. 
13.	Claim 3 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faguet (US 2007/0116888) in view of in view of Rahtu et al (US 2007/0148350) and Guha et al (US 8,784,676) as applied to claims 1-2, 5-6, 8, and 10 above, and further in view of Sakuma (US 2003/0205237).
The limitations of claims 1-2, 5-6, 8, and 10 have been set forth above.
Regarding claim 3:
Modified Faguet does not specifically disclose the treatment reactant chemistry is selected from the group consisting of one or more silanes, silicon hydrides, and boron hydrides.
Sakuma teaches treatment reactant chemistry (reducing gas) is selected from the group consisting of one or more silanes, silicon hydrides, and boron hydrides (silicon hydride) [fig 2 & 0053].

Although taught by the cited prior art, and addressed above, the claim limitations “wherein the treatment reactant chemistry is selected from the group consisting of one or more silanes, silicon hydrides, and boron hydrides” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
14.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faguet (US 2007/0116888) in view of in view of Rahtu et al (US 2007/0148350) and Guha et al (US 8,784,676) as applied to claims 1-2, 5-6, 8, and 10 above, and further in view of Omori et al (WO 2012/077590 with US 2013/0333619 used as an English language equivalent).
The limitations of claims 1-2, 5-6, 8, and 10 have been set forth above.
Regarding claim 9:
	Modified Faguet does not specifically teach a remote thermal excitation source. 
Omori teaches a remote thermal excitation source (pipe heaters, 24a/24b, wound around the first and second pipes) [fig 1 & 0030].
.
15.	Claims 11-14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faguet (US 2007/0116888) in view of in view of Rahtu et al (US 2007/0148350), Guha et al (US 8,784,676), and Sakuma (US 2003/0205237).
Regarding claim 11:
	Faguet teaches a system (deposition system, 1) for treating a reaction chamber (region within processing chamber, 10) [fig 1 & 0027], the system (1) comprising: a reactor comprising the reaction chamber (processing chamber, 10) having a reaction space (region within processing chamber 10) [fig 1 & 0027]; a metal halide source (second process gas material source, metal halide, of second material supply system 42) comprising a metal halide (metal halide) fluidly coupled to the reactor (processing chamber, 10) [fig 1 & 0035, 0048]; a metal CVD source (first film precursor source of first material supply system 40) selected from the group consisting of one or more of organometallic compounds and aluminum CVD compounds (trimethylaluminum) fluidly coupled to the reactor (processing chamber, 10) [fig 1 & 0035, 0061]; a treatment reactant source (reduction gas material source of first material supply system 40) comprising a treatment reactant chemistry (reduction gas) coupled to the reactor (processing chamber, 10) [fig 1 & 0035, 0061]; a vacuum pump (vacuum pumping system, 34) coupled to the reactor (processing chamber, 10) [fig 1 & 0040]; and a 
	Faguet does not specifically teach the controller configured to: provide the metal halide from the metal halide source to the reaction space; provide a metal CVD precursor selected from the group consisting of organometallic compound chemistry and aluminum CVD compound chemistry from the metal CVD source to the reaction space; form a deposited doped metal carbide film overlying a substrate; provide the treatment reactant chemistry from the treatment reactant source to the reaction space; and purge the reaction chamber.
	Rahtu teaches providing a metal halide (metal halide) from a metal halide source to the reaction space (first reactant is supplied 102) [fig 1 & 0054, 0119]; providing a metal CVD precursor (second reactant) selected from the group consisting of organometallic compound chemistry (metalorganic) and aluminum CVD compound chemistry (TMA) from the metal CVD source to the reaction space (second reactant is supplied 106) [fig 1 & 0056, 0119]; form a deposited doped metal carbide film (species is incorporated into the thin film – wherein the thin film is a metal carbide) overlying a substrate (on the substrate) [fig 1 & 0033, 0035, 0041, 0054]; provide the treatment reactant chemistry (deposition-enhancing agent) from the treatment reactant source to 
Faguet and Rahtu are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the controller of Faguet to carry out the deposition process of Rahtu to deposit the desired film (metal carbide) with low impurity contents which can be used in varying applications such as gate electrodes, electrodes in capacitors, and barrier layers in damascene and dual damascene structures [Rahtu – 0003, 0029, 0063].
Faguet modified by Rahtu does not specifically teach the controller configured to remove the substrate from the reaction space; after the substrate is removed, provide the treatment reactant chemistry from the treatment reactant source to the reaction space to transform, via densification, residue buildup in the reaction space into a densified residue.
Guha teaches a controller (controller, 324) configured to remove the substrate from the reaction space (step 112) [fig 1 & col 4, lines 24-43 and col 5, lines 20-32]; after the substrate is removed (step 112), provide the treatment reactant chemistry from the treatment reactant source to the reaction space (conditioning the chamber in step 120) to transform, via densification, residue buildup in the reaction space into a densified residue (converting the metal residue in a first state to a second state) [fig 1, 4 & col 5-6, lines 20-5].
Modified Faguet and Guha are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the controller of modified Faguet to perform the reaction 
Faguet modified by Rahtu and Guha does not specifically disclose the treatment reactant chemistry comprises a halogen.
Sakuma teaches a treatment reactant chemistry comprises a halogen (halogenating gas) [fig 2 & 0043, 0046]. 
Modified Faguet and Sakuma are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the treatment reactant chemistry of modified Faguet to comprise a halogen, as in Faguet, to convert any metal contaminates into metal halides such that the contamination may be made to have no adverse effect on the CVD process by subsequent reduction/oxidation [Sakuma – 0046].
Regarding claim 12:
	Faguet teaches a plasma source (plasma generation system) [fig 1 & 0034-0036]. 
The claim limitations “wherein the treatment reactant chemistry is exposed to the plasma source” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Since the structure of the prior art teaches 
Regarding claim 13:
	Faguet teaches a thermal excitation source (chamber walls may be heated), wherein the treatment reactant chemistry (reduction gas) is exposed to the thermal excitation source (chamber walls may be heated) [fig 1 & 0035, 0061].
Although taught by the cited prior art, and addressed above, the claim limitations “wherein the treatment reactant chemistry is exposed to the thermal excitation source” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Regarding claim 14:
Modified Faguet teaches the treatment reactant chemistry (reduction gas material source of first material supply system 40) comprises a material with a same chemical formula as the decomposition product of the metal CVD precursor (reduction gas can include H2) [Faguet – 0061].
The claim language “wherein the residue buildup comprises a decomposition product of the metal CVD precursor” does not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 19:
Faguet teaches a carrier/purge gas source (purge gas material source of purge gas supply system 44), wherein the metal halide source (second process gas material source, metal halide, of second material supply system 42), the metal CVD source (first film precursor source of first material supply system 40), and the treatment reactant source (reduction gas material source of first material supply system 40) are separate from the carrier/purge gas source (purge gas material source of purge gas supply system 44) [fig 1 & 0031, 0035, 0061, 0078].
16.	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faguet (US 2007/0116888) in view of in view of Rahtu et al (US 2007/0148350), Guha et al (US 8,784,676), and Sakuma (US 2003/0205237) as applied to claims 11-14 and 19 above, and further in view of Ji et al (US 2006/0040508).
The limitations of claims 11-14 and 19 have been set forth above.
Regarding claim 18:
	Modified Faguet does not specifically teach a remote plasma source. 
Ji teaches a remote plasma source (remote plasma) [0002, 0028].
.
17.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faguet (US 2007/0116888) in view of in view of Rahtu et al (US 2007/0148350), Brask et al (US 7,326,656), Guha et al (US 8,784,676), and Sakuma (US 2003/0205237).
Regarding claim 20:
Faguet teaches a system (deposition system, 1) for treating a reaction chamber (region within processing chamber, 10) [fig 1 & 0027], the system (1) comprising: a reactor (processing chamber, 10) comprising the reaction chamber (region within processing chamber 10) [fig 1 & 0027]; a metal halide source (second process gas material source, metal halide, of second material supply system 42) comprising a metal halide (metal halide) fluidly coupled to the reactor (processing chamber, 10) [fig 1 & 0035, 0048]; a metal CVD source (first film precursor source of first material supply system 40) comprising a metal CVD precursor selected from the group consisting of one or more of organometallic compounds and aluminum CVD compounds (trimethylaluminum) fluidly coupled to the reactor (processing chamber, 10) [fig 1 & 0035, 0061]; a treatment reactant source (reduction gas material source of first material supply system 40) comprising a treatment gas (reduction gas) coupled to the deposition reactor (processing chamber, 10), wherein the treatment reactant gas (reduction gas 2) [fig 1 & 0035, 0061]; a vacuum pump (vacuum pumping system, 34) coupled to the reactor (processing chamber, 10) [fig 1 & 0040]; and a controller (controller, 70) [fig 1 & 0034-0035, 0081]; wherein the metal halide source (second process gas material source, metal halide, of second material supply system 42), the metal CVD source (first film precursor source of first material supply system 40), and the treatment reactant source (reduction gas material source of first material supply system 40) are separate (may be un-mixed prior to introduction to processing chamber 10) [fig 1 & 0034-0035, 0061]; wherein the metal halide from the metal halide source (second process gas material source, metal halide, of second material supply system 42), the metal CVD precursor (trimethylaluminum) from the metal CVD source (first film precursor source of first material supply system 40), and the treatment reactant gas from the treatment reactant source (reduction gas material source of first material supply system 40) are different materials (may be un-mixed prior to introduction to processing chamber 10) [fig 1 & 0034-0035, 0061].
Faguet does not specifically teach the controller configured to: introduce the metal halide and introduce the metal CVD precursor to the reaction chamber to form a deposited doped metal carbide film overlying a substrate.

Faguet and Rahtu are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the controller of Faguet to carry out the deposition process of Rahtu to deposit the desired film (metal carbide) with low impurity contents which can be used in varying applications such as gate electrodes, electrodes in capacitors, and barrier layers in damascene and dual damascene structures [Rahtu – 0003, 0029, 0063].
Faguet modified by Rahtu does not specifically teach the doped metal film comprising one or more of aluminum-doped titanium carbide and aluminum-doped tantalum carbide.
Brask teaches a doped metal carbide film comprising one or more of aluminum-doped titanium carbide and aluminum-doped tantalum carbide (aluminum doped titanium carbide) [col 7, lines 4-40].
Modified Faguet and Brask are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the controller of modified Faguet to deposit a doped metal carbide film, as in Brask, because such a film effectively functions as a gate electrode material [Brask – col 7, lines 4-40].
Faguet modified by Rahtu and Brask does not specifically teach the reaction chamber comprising a residue; wherein the residue comprises a decomposition product of the metal CVD precursor; and the controller configured to remove the substrate from the reaction space; after the substrate is removed, provide the treatment reactant chemistry from the treatment reactant source to the reaction space to transform, via densification, residue buildup in the reaction space into a densified residue.
Guha teaches a controller (controller, 324) configured to remove the substrate from the reaction space (step 112) [fig 1 & col 4, lines 24-43 and col 5, lines 20-32]; after the substrate is removed (step 112), provide the treatment reactant chemistry from the treatment reactant source to the reaction space (conditioning the chamber in step 120) to transform, via densification, residue buildup in the reaction space into a densified residue (converting the metal residue in a first state to a second state) [fig 1, 4 & col 5-6, lines 20-5].
Modified Faguet and Guha are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the controller of modified Faguet to perform the reaction chamber treatment process of Guha because changing the metal residue allows for better adhesion to the chamber walls and better adhesion of subsequent depositions such that a more stable process may be carried out [Guha – col 6, lines 6-15].
Faguet modified by Rahtu, Brask, and Guha does not specifically disclose the treatment reactant chemistry comprises a halogen.
Sakuma teaches a treatment reactant chemistry comprises a halogen (halogenating gas) [fig 2 & 0043, 0046]. 
Modified Faguet and Sakuma are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the treatment reactant chemistry of modified Faguet to comprise a halogen, as in Faguet, to convert any metal contaminates into metal halides such that the contamination may be made to have no adverse effect on the CVD process by subsequent reduction/oxidation [Sakuma – 0046].
The claim limitations “a densified residue” and “wherein the densified residue is a product from a reaction involving the treatment gas” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, the claim limitation “wherein the densified residue is a product from a reaction involving the treatment gas” is clearly a product-by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Response to Arguments
18.	Applicant’s arguments, see Remarks, filed 04/22/2021, with respect to the objection of claim(s) 11 and 20 have been fully considered and are persuasive.  The objection of claim(s) 11 and 20 has been withdrawn in view of the amendments to claims 11 and 20. 
19.	Applicant’s arguments, see Remarks, filed 04/22/2021, with respect to the rejection of claim(s) 20 under 35 USC 112(b) have been fully considered and are 
20.	Applicant’s arguments, see Remarks, filed 04/22/2021, with respect to the rejection of claim(s) 1-3, 5-6, 8-14, and 18-20 under 35 USC 103(a) have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718